DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for sieving different sized particulates, comprising: a plurality of containers, configured to hold a quantity of a particulate, each sorting container comprising sidewalls projecting upwardly and outwardly from a base, a mesh connected to the base of the container, the mesh defining a plurality of holes, each of the plurality of containers having a recessed surface lower than a top surface of the base wherein the mesh rests on the recessed surface such that the mesh is parallel with the top surface of the base; a bottom container, the bottom devoid of openings so as to collect particulates that pass through the openings in the plurality of sorting containers above the bottom container; wherein each container configured for sifting the particulates by moving the container in a reciprocating motion thereby allowing the particulates therein 

Claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for sieving different sized particulates, comprising: a plurality of containers, configured to hold a quantity of a particulate, each container comprising sidewalls projecting upwardly and outwardly from a base, a mesh, the mesh defining a plurality of holes, the base having a recess, the recess sized to receive the mesh, an outer area of the mesh equal to or slightly smaller to an inner area of the recess; an opening at a top of the system provided to allow for particulates to be introduced into the system; and a bottom container comprising a bottom, the bottom configured to be devoid of openings so as to collect particulates that pass through the openings in the plurality of sorting containers above the bottom container, the bottom container having a doorway allowing access to the interior space of the bottom container; each container configured for sifting the particulates by moving the container in a reciprocating motion thereby allowing the particulates therein to pass through the holes, onto the base of the container below, while the higher 




Claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for sieving different sized particulates, comprising: a plurality of containers, configured to hold a quantity of a particulate, each container comprising sidewalls projecting upwardly and outwardly from a base, a mesh, the mesh defining a plurality of holes, the base having a recess, the recess sized to receive the mesh, an outer area of the mesh equal to or slightly smaller to an inner area of the recess; an opening at a top of the system provided to allow for particulates to be introduced into the system; and a bottom container comprising a bottom, the bottom configured to be devoid of openings so as to collect particulates that pass through the openings in the plurality of sorting containers above the bottom container, wherein a drawer is slidably supported inside the bottom container; -5-Application No.: 16/281,139 each container configured for sifting the particulates by moving the container in a reciprocating motion thereby allowing the particulates therein to pass through the holes, onto the base of the container below, while the higher container retains particulates being larger than the openings; wherein the mesh and the recess are in frictional contact with one another, forming a seal to prevent the particulates from escaping unless through the plurality of openings down into the container below.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655